¶25 (concurring) — I agree with the lead opinion that defendants Shearer and Grisby did not affirmatively waive their public trial rights, and that a new trial is therefore warranted in both cases. I write separately because I respectfully disagree with the lead opinion’s suggestion that a defendant’s waiver will not be effective unless the trial court also conducts a Bone-Club3 analysis on the record. See lead opinion at 571. As I argued in my concurrence/dissent in the consolidated cases State v. Frawley and State v. Applegate, 181 Wn.2d 452, 334 P.3d 1022 (2014) (plurality opinion) (Frawley), a defendant can affirmatively waive his or her public trial right without the trial court engaging in a Bone-Club analysis. To be sure, the waiver must be affirmative and knowing to be effective. And a waiver cannot be accomplished by mere silence. But a defendant will be held to his or her waiver if it meets these prerequisites, even if the trial court failed to conduct a Bone-Club analysis. In Frawley, for example, I found the record was sufficient to support a waiver where the defendant engaged in a discussion with his counsel, after which his counsel stated, “For the record, I have talked it over with Mr. Applegate. He has no objection and I have no objection to going back into chambers and asking these questions *576without the public hearing.” Second Am. Verbatim Report of Proceedings (VRP Applegate) (Aug. 10, 2009) at 119.
Gordon McCloud, J.
*576¶26 By contrast, here, the record shows no similar affirmative waiver of the public trial right by the defendant. During voir dire, a juror was reluctant to answer personal questions in public. The following colloquy ensued:
THE COURT: Would you be more comfortable if counsel and you and I were to meet in chambers so you can discuss it with us there?
JUROR NO. 7: Yes.
THE COURT: Is there anyone in this courtroom who feels the same? Okay.
Is this [sic] anyone in this courtroom who would have any objection if we leave the courtroom for a moment? If the court reporter, counsel, and myself, and the defendant went into chambers to ask some questions of Juror Number 7 in private?
Is there anyone here who would object at all to having that take place in that manner?
Counsel, why don’t we take a few moments and ask Juror 7 to join us in a moment?
(Whereupon the following proceedings were had in chambers).
Verbatim Report of Proceedings (VRP Shearer) (Jan. 12, 2010) at 38-39. The trial court did not mention the public trial right, and neither the defendant nor his attorney made any statement on the record regarding waiver of that right. This record is very different from that in Applegate’s case, where the defendant’s attorney, after consulting with the defendant, expressly stated that the defendant did not object to proceeding “without the public hearing.” VRP Applegate (Aug. 10, 2009) at 119.
¶27 A defendant can affirmatively waive his or her right to raise a courtroom closure issue on appeal or collateral attack. A proper affirmative waiver will bind the defendant even if the trial court does not conduct a Bone-Club analysis, as I explained in my opinion in Frawley. But the records *577in Shearer and Grisby show no affirmative waiver.4 I therefore concur with the result reached by the lead opinion in this case.
¶28 González, J. (concurring in part and dissenting in part) — I agree with much in the court’s lead opinion today. Our constitution requires open, public trials. Wash. Const. art. I, §§ 10, 22. Absent other constitutionally compelling purposes, such as a defendant’s right to a fair trial or a juror’s right to privacy and dignity, courtrooms must be open and justice must be administered openly. Id.; State v. Lormor, 172 Wn.2d 85, 93-94, 257 P.3d 624 (2011). A violation of article I, section 10 of our state constitution is a reversible error in a criminal trial. State v. Wise, 176 Wn.2d 1, 16, 288 P.3d 1113 (2012) (citing State v. Easterling, 157 Wn.2d 167, 181, 137 P.3d 825 (2006)); State v. Marsh, 126 Wash. 142, 147, 217 P. 705 (1923). But our constitution does not demand we vacate convictions for every error, no matter how small. Nor should we.
¶29 From our very beginnings, Washington has rejected the common law rules under which even trivial trial error could result in reversal. See, e.g., Ex parte Frederick, 149 U.S. 70, 74-75, 13 S. Ct. 793, 37 L. Ed. 653 (1893) (citing The King v. Bourne (1837) 112 Eng. Rep. 393; 7 Adol. & El. 58 (K.B.)). Instead, it has been the law here since before our constitution was written that “court [s] shall, in every stage of an action, disregard any error or defect in pleadings or proceedings, which shall not affect the substantial rights of the adverse party; and no judgment shall be reversed or affected by reason of such error or defect.” Laws of 1854, § 71, at 144 (currently codified at RCW 4.36.240). Violation of State v. Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995) is error, but not, in my view, structural error. See, e.g., State v. Momah, 167 Wn.2d 140, 150-52, 217 P.3d 321 (2009). But see Wise, 176 Wn.2d at 13-15.
*578|30 We should not turn Bone-Club into a shibboleth or into a magic incantation that transforms the constitutional complexion of a closure. It is merely a tool. It is a very useful tool for determining whether a courtroom may be closed consistent with our constitution, but not the only tool we have. We have our eyes. We have our judgment. We have our constitution itself.
¶31 In my view, a courtroom can be closed without violating the open courts provisions of our constitution when it is clear from the record that a compelling reason justified the closure, those present had the opportunity to object, the closure was the least restrictive means available to protect the compelling interests, the reasons to close the court outweighed the reasons not to, and the closure was no broader than necessary. Momah, 167 Wn.2d at 151-52; Bone-Club, 128 Wn.2d at 258-59.
¶32 I agree with this court and the court below that Grisby’s conviction must be reversed. There is simply nothing in the record or our general experience that shows a compelling reason justified taking the juror in question back into chambers. Nor does the record show that the judge gave those present the opportunity to object, that the closure was the least restrictive means available to protect some compelling interests, that the reasons to close the court outweighed the reasons not to, or that the closure was no broader than necessary.
¶33 The same is not true in Shearer’s case. In Shearer’s case, the compelling purpose is apparent: the potential juror’s privacy and her unwillingness to discuss her family’s tragedies in open court. See Bone-Club, 128 Wn.2d at 258. Exploring her experience with that sad tragedy was necessary to protect Shearer’s right to an impartial jury. Id. The judge gave those present the opportunity to object. Id. It is apparent that the closure was the least restrictive means available to protect that compelling interest. Id. at 258-59. Our constitution does not demand that those called to serve on a jury recount their worst memories in open court. Id. at *579259. The closure was no broader than necessary to protect both Shearer’s right to an impartial jury and the juror’s right to dignity and privacy.5
¶34 I respectfully concur in part and dissent in part.
Madsen, C.J., and J.M. Johnson, J. Pro Tem., concur with González, J.

 State v. Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995).


 There is no question that the record in Grisby fails to show waiver. I agree with the lead opinion and Justice González’s concurrence/dissent that a new trial is required in Grisby’s case.


 I am inclined to agree with the concurrence that defendants who knowingly and affirmatively waive their public trial rights may not raise the issue on review. No such waiver appears here.